Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive.
Houston indeed teaches that, in at least  [0019], lines 1-10: An example method of monitoring energy consumption of events within a portable device involves collecting event metering information and energy consumption data associated with the portable device, communicating the energy consumption data and event metering information to a collection system …, wherein Swope has already taught that transmit power level has to be increased in order to establish a communication link and Houston teaches recording the energy consumption which is needed by a sensor to operate properly. Houston collects the energy (or power) consumption of a portable device which may 
New passages are cited from the current prior art in response to the new limitations and arguments. The examiner addressed every specific claim limitation with citations from the prior art using applicant’s claim language verbatim. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12-15, 17-20, 23-24, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Swope (US 20160118834) in view of Liu (US 20160286489), and further in view of Houston (US 20110313695).

Regarding claim 1, Swope discloses that “An apparatus, comprising a control internet-of-things (IoT) device (CID) (Swope, Fig. 2 and [0017], lines 1-4: The portable radio system 200 may be a two-way communication radio, mobile telephone, wireless telephone, a cellular telephone,…), comprising: a power transmitter to power a sensor IoT device (SID) through a barrier (Swope, Figs. 1-2 and [0014]: Source coil 130 is a power transmitter; and Fig. 3 and [0023], lines 3-12: … the accessory device 300 may include, but not limited to, remote speaker microphones, integrated glass displays, sensors such as proximity sensors, biometric sensors, gun holster sensors, or environmental sensors,,… Under broadest reasonable interpretation, the air between source coil and receiver coil, as shown in Figs. 1-3 of Swope, can be interpreted as a barrier); a control data transceiver to communicate with the SID through the barrier (Swope, Fig. 2 and [0017]: Radio controller 220, Short range communications means 270,… The radio controller 220 includes one or more microprocessors, microcontrollers, DSPs ( digital signal processors),…); a power adjustor to increase a power transmission to the SID in steps (Swope, Fig. 2 and [0017], lines 1-4: Power control circuit 230,…); and an intermodule communicator to from a starting power transmitter level by a transmitter power increase to a sufficient power transmitter level until communications have been established with the SID (Swope, in at least [0018], around the middle of the para.: … further controls the power control circuit 230 to increase the output supply voltage from the first supply voltage (used for RF communication mode, for example 28 volts) to a second supply voltage (used for wireless charging mode, for example 48-50 volts) to energize the source coil 130, wherein 28 volts is a starting power level. It is very obvious that, in order to communicate with a wireless sensor, the sensor must have enough power to transmit wireless signals and the wirelessly transmitted power (or voltage) level has to increase to power the sensor if the wirelessly transmitted power (or voltage) level is not enough).”
Swope dose not expressly disclose that wherein the CID periodically performs data collection events to obtain sensor data from the SID (Liu, in at least [0062]: … the data collection module may collect data at a specific time interval and store the collected data,…, [0065] In this embodiment of the present disclosure, the external apparatus may output the excitation to the terminal at a specific time interval,…, and [0047]: … after generating the electric energy by responding to the excitation output by the external apparatus, the wireless power module may input the electric energy as the excitation electric energy into the communications module to drive the communications module to work). 
Liu teaches that “wherein the CID periodically performs data collection events to obtain sensor data from the SID (Liu, in at least [0062]: … the data collection module may collect data at a specific time interval and store the collected data,…, [0065] In this embodiment of the present disclosure, the external apparatus may output the excitation to the terminal at a specific time interval,…, and [0047]: … after generating the electric energy by responding to the excitation output by the external apparatus, the wireless power module may input the electric energy as the excitation electric energy into the communications module to drive the communications module to work).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Liu’s teaching in the apparatus of Swope so that the apparatus can be utilized to charge an accessory device to provide the needed amount of power for the accessory device to establish the initial communication link and data collection.
Swope and Liu do not expressly teach that wherein an instantaneous measurement of the sufficient power transmitter level used in a data collection event is saved and is used by the CID [[as a]] to determine the starting power transmitter 
Houston teaches that “wherein an instantaneous measurement of the sufficient power transmitter level used in a data collection event is saved and is used by the CID [[as a]] to determine the starting power transmitter  (Houston, in at least [0019], lines 1-10: An example method of monitoring energy consumption of events within a portable device involves collecting event metering information and energy consumption data associated with the portable device, communicating the energy consumption data and event metering information to a collection system …, wherein Swope has already taught that transmit power level has to be increased in order to establish a communication link and Houston teaches recording the energy consumption which is needed by a sensor to operate properly).” It is very obvious to a skilled artisan that Houston’s teachings of monitoring and analyzing data collection events is readily available to be applied to remedy the deficiency of Swope and Liu to improve the efficiency and effectiveness in collecting data and establishing communication link with an external energy exciting device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Houston’s teaching in the apparatus of Swope and Liu so that the power consumption used by each data collection can be recorded and analyzed for properly providing power to the subsequent data collection events and to establish the communication link.

	Regarding claim 6, Swope further discloses that “The apparatus of claim 1, wherein the CID comprises: a network interface; and a message sender to create a sensor message and to send the sensor message to a cloud through the network interface (Swope, Fig. 4 and [0028]: proximity sensor; and [0025]: the power receiving device 120 includes a transducer electronic data sheet (TEDS) stored in the memory. The TEDS contain device configuration parameters such as battery capacity, operating voltage, operating frequency, and other device specific parameters for the power receiving device 120; and Fig. 2 and [0017]: The portable radio system 200 may be a two-way communication radio, mobile telephone, wireless telephone, a cellular telephone, a cordless telephone, a two-way pager, a wireless messaging device, a laptop/computer, and the like, wherein connecting to internet is inherent and obvious).”

	Regarding claim 7, Swope further discloses that “The apparatus of claim 1, wherein the CID comprises: an interface to a display; and a data displayer to display the data on a display coupled to the interface (Swope, Fig. 2 and [0017]: The portable radio system 200 may be a two-way communication radio, mobile telephone, wireless telephone, a cellular telephone, a cordless telephone, a two-way pager, a wireless messaging device, a laptop/computer, and the like, wherein data displayer is inherent to be part of an cellular phone or mobile phone).”

Regarding claim 12, Swope discloses that “A method for powering and communicating with a sensor internet of things (IoT) device (SID) across a barrier (Swope, in at least Figs. 1-2 and [0014]: Source coil 130 is a power transmitter; and Fig. 3 and [0023], lines 3-12: … the accessory device 300 may include, but not limited to, remote speaker microphones, integrated glass displays, sensors such as proximity sensors, biometric sensors, gun holster sensors, or environmental sensors,… Under broadest reasonable interpretation, the air between source coil and receiver coil, as shown in Figs. 1-3 of Swope, can be interpreted as a barrier); energizing a power transmitter in a control IoT device (CID); (Swope, in at least Figs. 1-2 and [0014]: Source coil 130 is a power transmitter; and Fig. 3 and [0023], lines 3-12: … the accessory device 300 may include, but not limited to, remote speaker microphones, integrated glass displays, sensors such as proximity sensors, biometric sensors, gun holster sensors, or environmental sensors,… Under broadest reasonable interpretation, the air between source coil and receiver coil, as shown in Figs. 1-3 of Swope, can be interpreted as a barrier); attempting data exchange with a SID across the barrier, and, if communications are not established, increasing a level of the power transmitter in a step wise fashion until communications are established; and, if maximum power is reached without establishing communications, activating an alert; and (Swope, Fig. 5 and [0033], lines 3-14: power supplying device 110 sends a message 505 for establishing communication with the power receiving device 120-1,… wherein communication is established and the first if clause is taught; and Fig. 4: Steps 445-460).”
	Swope does not expressly disclose that periodically performing a data collection event to obtain sensor data from the SID.
	Liu teaches that “periodically performing a data collection event to obtain sensor data from the SID (Liu, in at least [0062]: … the data collection module may collect data at a specific time interval and store the collected data,…, [0065] In this embodiment of the present disclosure, the external apparatus may output the excitation to the terminal at a specific time interval,…, and [0047]: … after generating the electric energy by responding to the excitation output by the external apparatus, the wireless power module may input the electric energy as the excitation electric energy into the communications module to drive the communications module to work);” and also teaches that “attempting data exchange with a SID across the barrier, and, if communications are not established, increasing a level of the power transmitter in a step wise fashion until communications are (Liu, [0131]: … power management submodule 5012 may be further configured to when detecting that the electric energy is insufficient,… The communications module 502 may be further configured to respond to the second prompt information and send the second prompt information to the external apparatus such that the external apparatus increases excitation power of the external apparatus).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Liu’s teaching in the apparatus of Swope so that the apparatus can be utilized to charge an accessory device to provide the needed amount of power for the accessory device to establish the initial communication link and data collection.
Swope and Liu do not expressly teach that saving an energy level used in the data collection event, wherein the saved energy level used in the data collection event is used by the CID as a starting energy level for a subsequent data collection event.
Houston teaches that “saving an energy level used in the data collection event, wherein the saved energy level used in the data collection event is used by the CID as a starting energy level for a subsequent data collection event (Houston, in at least [0019], lines 1-10: monitor and analyze energy consumption of events within a portable device to determine energy consumed for an event per unit of time.  An example method of monitoring energy consumption of events within a portable device involves collecting event metering information and energy consumption data associated with the portable device, communicating the energy consumption data and event metering information to a collection system; and [0022],m lines 1-7: configured to receive energy consumption data and event information from the metering component.  The processor may also process and store the metered portable device information within an event log cache).” It is very obvious to a skilled artisan that Houston’s teachings of monitoring and analyzing data collection events is readily available to be applied to remedy the deficiency of Swope and Liu to improve the efficiency and effectiveness in collecting data and establishing communication link with an external energy exciting device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Houston’s teaching in the apparatus of Swope and Liu so that the power consumption used by each data collection can be recorded and analyzed for properly providing power to the subsequent data collection events and to establish the communication link.

Regarding claim 13, Liu taches that “The method of claim 12, comprising obtaining a measurement of a sensor from the SID (Liu, [0057]: … the collected data may be temperature information or a heart rate of a person at some time points, or information about noise in an environment).”

Regarding claim 14, Swope further disclses that “The method of claim 13, comprising: creating a sensor message comprising the measurement from the sensor; and dispatching the sensor message to a cloud device (Swope, Fig. 4 and [0028]: proximity sensor; and [0025]: the power receiving device 120 includes a transducer electronic data sheet (TEDS) stored in the memory. The TEDS contain device configuration parameters such as battery capacity, operating voltage, operating frequency, and other device specific parameters for the power receiving device 120; and Fig. 2 and [0017]: The portable radio system 200 may be a two-way communication radio, mobile telephone, wireless telephone, a cellular telephone, a cordless telephone, a two-way pager, a wireless messaging device, a laptop/computer, and the like, wherein connecting to internet is inherent and obvious).”
Regarding claim 15, Swope further teaches that “The method of claim 13, comprising displaying the measurement on a display attached to the CID (Swope, Fig. 2 and [0017]: The portable radio system 200 may be a two-way communication radio, mobile telephone, wireless telephone, a cellular telephone, a cordless telephone, a two-way pager, a wireless messaging device, a laptop/computer, and the like, wherein data displayer is inherent to be part of an cellular phone or mobile phone).”

Regarding claim 17, Liu further teaches that “The method of claim 12, comprising repeating a power and communications process at a regular interval ([0065] In this embodiment of the present disclosure, the external apparatus may output the excitation to the terminal at a specific time interval,…).”

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.

Regarding claim 19, Swope further discloses that “The non-transitory, computer readable medium of claim 18, comprising instructions to direct the processor in the CID to: create a sensor message comprising the measurement; and dispatch the sensor message to a cloud device (Swope, Fig. 4 and [0028]: proximity sensor; and [0025]: the power receiving device 120 includes a transducer electronic data sheet (TEDS) stored in the memory. The TEDS contain device configuration parameters such as battery capacity, operating voltage, operating frequency, and other device specific parameters for the power receiving device 120; and Fig. 2 and [0017]: The portable radio system 200 may be a two-way communication radio, mobile telephone, wireless telephone, a cellular telephone, a cordless telephone, a two-way pager, a wireless messaging device, a laptop/computer, and the like, wherein connecting to internet is inherent and obvious).”

Regarding claim 20, Swope further discloses that “The non-transitory, computer readable medium of claim 18, comprising instructions to direct the processor in the CID to present the measurement on a display attached to the CID (Swope, Fig. 2 and [0017]: The portable radio system 200 may be a two-way communication radio, mobile telephone, wireless telephone, a cellular telephone, a cordless telephone, a two-way pager, a wireless messaging device, a laptop/computer, and the like, wherein data displayer is inherent to be part of an cellular phone or mobile phone).”

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.

Regarding claim 24, Swope further discloses that “The CID of claim 23, wherein the power transmitter comprises a radio frequency device to transmit power by inductive coupling (Swope, Fig. 1: source and receiver coils 130 and 140).” 

Regarding claim 26, Liu further teaches that “The apparatus of claim 1, wherein the starting energy level for the subsequent data collection event is slightly lower than the energy level from the data collection event (Liu, [0131]: … power management submodule 5012 may be further configured to when detecting that the electric energy is insufficient,… The communications module 502 may be further configured to respond to the second prompt information and send the second prompt information to the external apparatus such that the external apparatus increases excitation power of the external apparatus).”

Regarding claim 27 the claim is interpreted and rejected for the same reason as set forth in claim 26 above.
Regarding claim 28 the claim is interpreted and rejected for the same reason as set forth in claim 26 above.
Regarding claim 30 the claim is interpreted and rejected for the same reason as set forth in claim 26 above.

Claims 2-3, 11, and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Swope (US 20160118834), Liu (US 20160286489), and Houston (US 20110313695) in view of Petros (US 20020060646).

Regarding claim 2, Swope, Liu, and Houston teach the features of claim 1, and further teach that “a power receiver to receive power from the CID through the barrier (Swope, Fig. 3 and [0014]: receiver coil 140,…); a communicator to establish communications with the CID (Swope, Fig. 3: Short range communications means); a sensor data transceiver to communicate with the CID (Swope, in at least Figs. 1-3 and [0023], lines 3-13: … The accessory device 300 may be any electronic device (such as a power receiving device 120 shown in FIGS. 1 and 2) that requires power for its operation and further capable of communicating with a power supplying device 110 (see FIGS. 1 and 2) using a short range wireless connection. In some embodiments, the accessory device 300 may include, but not limited to, remote speaker microphones, integrated glass displays, sensors such as proximity sensors, biometric sensors, gun holster sensors, or environmental sensors,…),” but do not expressly teach that a boot system to boot up the SID when power is received from the CID.
Petros teaches that “a boot system to boot up the SID when power is received from the CID (Petros, claim 7: a voltage booster from increasing said power from the receiver) or Pepper, col. 2, lines 57-58: buck-boost circuit…).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Petros’ teaching in the 

Regarding claim 3, Swope and Petros further teach that “The apparatus of claim 2, wherein the power transmitter comprises a radio frequency device inductively coupled to a receiving loop in the power receiver (Petros, Fig. 3 and [0038]: coils 102 and 106) and (Swope: Fig. 1).”

Regarding claim 11, Swope further discloses that “The apparatus of claim 2, wherein the SID comprises a power storage device to store power transmitted from the CID (Swope, Fig. 3: Device battery 310).”

Regarding claim 31, Petros further teaches that “wherein the barrier comprises glass (Petros, in at least Fig. 1 and [0005]: … antenna system 20 depicted in FIG. 1, RF signals from an antenna 22 are conducted across a glass surface 24 via a coupling device 26 that typically employs capacitive coupling, slot coupling or aperture coupling).”

Regarding claim 32, Petros further teaches that “wherein the CID and SID are located opposing surfaces of the barrier (Petros, in at least Figs. 1 & 3 and [0005]: … antenna system 20 depicted in FIG. 1, RF signals from an antenna 22 are conducted across a glass surface 24 via a coupling device 26 that typically employs capacitive coupling, slot coupling or aperture coupling), wherein antenna system is a type of IoT device since it can communicate with a base station).” It is to be noted that any device that can connect to internet via RF module is a IoT device under broadest reasonable interpretation. Furthermore, replacing the antenna system with a sensor module is very obvious to a skilled artisan in the art.

Regarding claims 33, 35, and 37, the claims are interpreted and rejected for the same reason as set forth in claim 31 above.
Regarding claims 34, 36, and 38, the claims are interpreted and rejected for the same reason as set forth in claim 32 above.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Swope (US 20160118834), Liu (US 20160286489), Houston (US 20110313695), and Petros (US 20020060646) in view of Mahbobi (US 20060062515).

Regarding claim 4, Swope, Liu, and Petros teach the features of claim 2, but do not expressly teach that The apparatus of claim 2, wherein the power transmitter comprises a light emitter to transmit power to a photovoltaic cell in the power receiver by optical coupling.
Mahbobi teaches that “The apparatus of claim 2, wherein the power transmitter comprises a light emitter to transmit power to a photovoltaic cell in the power receiver (Mahbobi, Figs. 1 & 2 and [0013]: IR emitter, solar cell modules,…).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mahbobi’s teaching in the apparatus of Swope, Sindia, Liu, and Petros so that utilizing a light emitter to transmit power can be used on car, home or building windows, on in laboratory vacuum applications, etc. ([0013])

Regarding claim 5, Mahbobi further teaches that “The apparatus of claim 2, wherein the control data transceiver comprises a light emitting diode and a light detector to communicate with the sensor data transceiver by optical coupling (Mahbobi, Fig. 7 and [0033]: …comprise at least one IR emitter/detector 6 on one side, and on the other side of the substantially transparent medium (depicted as a car windshield 5' in FIG. 7), at least one small mirror fixed in a location so as to be in axial alignment from IR emitter/ detector 16 when there is substantial alignment between opposing RF pads 19, 20 and/or optical source 10 and solar cell array 11,…, wherein IR sensor/detector communicating with IR emitter on other side for alignment).”

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Swope (US 20160118834), Liu (US 20160286489), Houston (US 20110313695), and Petros (US 20020060646) in view of Rozbicki (US 20110148218).

Regarding claim 8, Swope, Sindia, Liu, and Petros teach the features of claim 2, but do not expressly teach that the SID comprises a temperature sensor, a humidity sensor, or both.
Rozbicki teaches that “The apparatus of claim 2, wherein the SID comprises a temperature sensor, a humidity sensor, or both (Rozbicki, [0007], last 5 lines: moisture sensors,…).”
Rozbicki teaches that wherein the SID comprises a temperature sensor, a humidity sensor, or both (Rozbicki, [0007], last 5 lines: moisture sensors,…)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rozbicki’s teaching in the apparatus of Swope, Sindia, Liu, and Petros so that the barrier can be better protected with seal when the device is deployed in the high moisture environment.

Regarding claim 9, Rozbicki further teaches that “The apparatus of claim 2, wherein the SID comprises a motion sensor, a wind speed sensor, a barometric pressure sensor, a sound sensor, a gas concentration sensor, a radiation sensor, a light sensor, a pressure sensor, an air quality sensor, a particulates sensor, or a multi-sensor weather station, or any combinations thereof (Rozbicki, [0007], last 5 lines: motion sensors, light sensors, heat sensors, moisture sensors, wireless communication sensors and the like).”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Swope (US 20160118834), Liu (US 20160286489), Houston (US 20110313695), and Petros (US 20020060646) in view of Yow (US 20160190853).

Regarding claim 10, Swope, Liu, Houston, and Petros teach the features of claim 2, but do not expressly teach that The apparatus of claim 2, wherein the SID comprises a system on a chip (SoC).
Yow teaches that “The apparatus of claim 2, wherein the SID comprises a system on a chip (SoC) (Yow, Fig. 2 and [0021]: the wireless power receiver 202 is integrated within the component electronics of the portable electronic device 200, wherein integrate electronics into a chip would be a design choice and a common practice in the art).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yow’s teaching in the apparatus of Swope, Liu, Houston, and Petros so that the integrated circuit will be smaller in size and more cost effective due to its size and circuitry integration.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Swope (US 20160118834), Liu (US 20160286489), and Houston (US 20110313695)  in view of Baarman (US 20070086225).

Regarding claim 16, Swope, Liu, and Houston teach the features of claim 12, but do not expressly teach that The method of claim 12, comprising switching off the power transmitter to power down the SID.
Baarman teaches that “The method of claim 12, comprising switching off the power transmitter to power down the SID (Baarman, Fig. 1: remote device without a battery is powered down when there is no wireless charging) and (Swope: Fig. 2: Block 460 De-energize coil).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Barrman’s teaching in the method of Swope, Liu, and Houston so that the sensor device can be powered down by not wireless charging when it is not communicating with the IoT device.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Swope (US 20160118834), Liu (US 20160286489), and Houston (US 20110313695) in view of Mahbobi (US 20060062515).

Regarding claim 25, Swope, Liu, and Houston teach the features of claim 23, bur do  not expressly teach that The CID of claim 23, wherein the power transmitter comprises a light emitter to transmit power by optical coupling.
Mahbobi teaches that “The CID of claim 23, wherein the power transmitter comprises a light emitter to transmit power by optical coupling (Mahbobi, Figs. 1 & 2 and [0038]: IR emitter, solar cell modules,…).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mahbobi’s teaching in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DONG-CHANG SHIUE/           Primary Examiner, Art Unit 2648